DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims	
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on 06/01/2022 are acknowledged. Claims 2-21 are pending. Claim 1 is cancelled. Claims 4 and 16-20 are withdrawn. Claims 5-14 are amended. Claims 2, 3, 5-15, and 21 are under consideration in this action.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A. 	Claim 2-3, 5-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (Roth) (US 2014/0314882 A1; of record), Williams et al. (Williams) (Foye’s Principles of Medicinal Chemistry; 2002), and Patani et al. (Chem. Rev. 1996), and further in view of Baker, JR. et al. (Baker) (US 2012/0276182 A1; of record) and Touitou (US 2012/0114574 A1; of record).
Applicant Claims
Applicant claims a composition, comprising posaconazole as elected antifungal agent; and a compound selected from the group recited in Claim 2.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Roth discloses a combination of at least two compounds which provide a synergistic effect useful in the treatment of diseases and therapeutic methods using such combination (Abstract; [0003], [0026]). A preferred combination of compounds that produce a synergistic effect is haloperidol and terbinafine antifungal agent ([0051-0052]; Claim 22). Roth shows that the combination of haloperidol and terbinafine synergistically reduces the growth rate of S. cerevisiae (Example II, [0070-0072]; Fig. 8). The effective amount of terbinafine when used with the haloperidol was less than the effective amount of the terbinafine alone; thus, the combination of terbinafine and haloperidol had synergistically increased antifungal activity compared to terbinafine alone (Fig.8, [0073]).
Roth discloses an embodiment involving a method of treating a condition that includes the step of administering a therapeutically and/or prophylactically effective amount of each of at least two or more compounds to a subject. Roth defines a therapeutically and/or prophylactically effective amount of an agent (i.e., effective dosage) to range from 0.001 to 300 mg/kg body weight, such as from about 5 to 6 mg/kg body. Roth discloses that the skilled artisan will appreciate that certain factors may influence the dosage required to effectively treat a subject, including, but not limited to the severity of the disease or disorder, the particular combination of compounds, mode of administration, previous treatments, the general health and/or age of the subject, and other diseases present [0063]. 
	Roth discloses experimentally verifying drug synergies, including that of the combination of terbinafine and haloperidol. After a minimum inhibitory concentration (MIC) for each drug was identified, a “concentration matrix” was performed in which drug combinations (Cx, Cy) were produced (X and Y being the two compounds being tested). Each drug was at one of eight concentrations at regular intervals between 0 and the MIC for that drug ([0070]; Fig.8); the combination of haloperidol and terbinafine were shown to synergistically reduce the growth rate of the fungus, S. cerevisiae [0072].
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Roth is silent on the specific ratio of antifungal agent to compound and does not expressly teach the elected posaconazole. However, Roth discloses that a combination of three compounds may be used [0051]. Among the suitable drugs disclosed include posaconazole.
	Roth teaches that the combination of haloperidol and terbinafine produce a synergistic effect (Fig. 8; [0018]). However, while Roth teaches haloperidol and also discloses bromperidol [0035], Roth does not disclose bromperidol analogs without the fluorine group at the para position of the benzyl group as claimed in Claims 2 and 21, and any of the specific analogs in Claim 2.  Roth does not expressly teach bromperidol analogs in combination with terbinafine. 

    PNG
    media_image1.png
    180
    280
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    180
    280
    media_image2.png
    Greyscale






    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Figure 3. 9th compound in Claim 2 	Figure 4. 1st compound in Claim 2, and 2nd compound in Claim 21

The difference between the haloperidol structure taught by Roth and the instant claim 9th compound in Claim 2 is the absence of fluorine. Regarding Claim 21, the analog is similar to bromperidol that has a bromophenyl group, but is also absent the fluorine, and instead has hydrogen in this position. However, substitution of a fluorine with a hydrogen is a known bioisosteric replacement. Patani teaches that fluorine and hydrogen are classical isosteres, and that their substitution for one another results in retention of activity (p. 3149, Section 1; pp. 3152-3153, Section 4).
Williams support Patani by disclosing the replacement of a Cl for a Br as classical monovalent bioisosteres is (pg.61, Table 2.9). Similar to Patani, Williams teaches that bioisosteric replacement provide compounds having chemical and physical similarities, and producing broadly similar biological properties (pg.59, col.2, para.1; pg.60, col.2, para.1). 
	Regarding the posaconazole, while Roth does not exemplify posaconazole with bromperidol and terbinafine in a composition, Roth recognizes posaconazole as a useful compound in the composition [0033]. Baker and Touitou are relied upon for the motivation to further include posaconazole.
	Baker discloses that posaconazole is used to prevent yeast infections of the mouth and throat, and it used to prevent serious fungal infections in people with a weakened ability to fight infection. Posaconazole is in a class of antifungals called azoles and slows fungal growth by inhibiting ergosterol biosynthesis, an essential component of the fungal membrane [0033].
	Baker discloses that terbinafine is a synthetic allylamine antifungal, which is mainly effective on the dermatophytes group of fungi [0028].
Touitou discloses a composition for the treatment of nail and skin afflictions comprising at least one active agent (abstract). Touitou discloses that nail fungal infections are a widespread and hard to cure affliction, and so are some other skin afflictions. The nail fungal infection known as onychomycosis, caused mainly by the dermatophyte trichphyton rubrum, is particularly difficult to treat, and while some treatments prove effective, there are significant side-effects and the infection is recurrent [0001]. Among the most prominent drugs for nail fungal infections is terbinafine. Among the other antifungal agents in use are posaconazole [0002].
Touitou discloses that the at least one agent in the composition for the treatment of nail and skin afflictions may be posaconazole, terbinafine, and combinations thereof [0042]. The concentration of posaconazole in the compositions can range from 0.1-20% [0114]. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
With regards the compound of the instant Claims 2 and 21, Roth discloses the combination of haloperidol and terbinafine. Haloperidol and the instantly claimed bromperidol compound analogs in Claim 21 differ in that the latter have Br in the place of haloperidol’s Cl. However, Williams teaches that Cl and Br are known to replace one another, and that such a replacement would be expected to produce broadly similar biological properties.  This is apparent from the disclosed compounds in instant Claim 2, wherein fluorine, chlorine and bromine provides as replacements for each other at this position. Similarly, Patani has taught that fluorine and hydrogen are bioisosteres.  One of ordinary skill in the art would have found it obvious before the effective filing date of the instant invention to combine the teachings of Roth with the teachings of Williams and Patani, and use analogs wherein bromine is used as the halogen, and/or fluorine is replaced with hydrogen. One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as Williams discloses that Br and Cl are bioisosteres of one another, and because of the expectation that structurally similar compounds would possess similar activity per the teaching of Patani. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Patani and Williams with that of Roth arriving at the instantly claimed haloperidol and bromperidol analogs.  Patani and Williams provide strong motivation to use these analogs as related fungicides having similar core groups with substituted phenyl structures, where the skilled artisan would obtain multiple fungicidal compounds exhibiting synergistic activity with terbinafine. The fact that Roth recognizes bromperidol and haloperidol as being useful in synergistic compositions strongly suggests to a person skilled in the art that there is an expectation of success to substitute the bromine group with chlorine group, and because Patani has taught that fluorine and hydrogen replacement would result in retention of activity.
Although Roth does not appear to explicitly disclose a specific ratio of terbinafine (antifungal agent) to haloperidol (compound), Roth teaches that the effective dosage of each agent ranges from 0.001-300 mg/kg and comprehends the synergistic antifungal effects for the combination of terbinafine and haloperidol (concentrations ranging from 0 to MIC of each agent). Thus, the specific amounts of terbinafine and haloperidol are clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In the instant case, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to optimize the amount of terbinafine and haloperidol, each within Roth’s disclosed effective dosage range or an amount up to each agent’s MIC, based on the results shown in Roth’s Figure 8 for the synergistic effect of terbinafine and haloperidol and art recognized factors such as the severity of the infection in order to obtain the optimal antifungal therapeutic effect. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
As discussed above, the combined teachings of Roth, Patani, and Williams is fairly suggestive of a combination of bromperidol and terbinafine. In light of Touitou’s disclosure that terbinafine may be used in combination with posaconazole to treat nail fungal infections and skin afflictions, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Roth, Patani, and Williams with the teachings of Touitou and Baker, and further add posaconazole to the combination of bromperidol and terbinafine of the combined teachings of Roth, Patani, and Williams discussed above. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantages of widening the scope of fungal nail and skin afflictions and infections that may be treated and using different mechanisms of action to treat the infections and afflictions. For example, Baker discloses that terbinafine, a synthetic allylamine antifungal, is mainly effective on dermatophytes group of fungi, and posaconazole, an azole antifungal, slows fungal growth by inhibiting ergosterol biosynthesis, an essential component of the fungal membrane. One of ordinary skill in the art would have been motivated to do so as Roth discloses that their combinations may have at least three compounds, and discloses posaconazole as a suitable compound; and Touitou discloses that posaconazole and terbinafine may be used in combination.
Further, as a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. In the instant case, Roth’s combination of bromperidol and terbinafine are disclosed as having synergistic antifungal activity, and are being combined with posaconazole, an antifungal agent, to form a composition for treating fungal infections.
With regards to the amount of posaconazole to use in a composition of bromperidol, terbinafine, and posaconazole, as disclosed by Touitou, posaconazole is known to be used in antifungal compositions in amounts ranging from about 0.1-20% of the composition. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to try amounts disclosed by Touitou in compositions comprising bromperidol, terbinafine, and posaconazole, and engaging in routine experimentation to determine optimal or workable ranges that produce expected results. In the instant case, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to optimize the amount of posaconazole based on factors such as the specific fungal infection to be treated, the severity of the infection to be treated, and the subject the composition is being administered to (e.g., state of their immune system). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

B. 	Claims 2-3, 5, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. (Steiner) (US 2010/0298394 A1; of record), in view of Williams et al. (Williams) (Foye’s Principles of Medicinal Chemistry; © 2002), and Patani et al. (Chem. Rev. 1996), and Denijs (Int Pharmacopsychiatry; published 1980).
Applicant Claims
Applicant claims a composition, comprising posaconazole as elected antifungal agent; and a compound selected from the group recited in Claim 2.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Steiner discloses compositions for protecting neuronal and glial cells (Abstract). Steiner discloses that certain antifungal agents are used for neuroprotection and/or treatment of diseases or conditions associated with neurons or glia [0004].
Steiner discloses antifungal agents used as neuroprotective compounds for use in the pharmaceutical compositions [0148]. Among the suitable neuroprotective compounds include posaconazole (reading on azole antifungal agent) ([0149]; Claim 2). 
In an embodiment, one or more neuroprotective compound is combined with one or more antipsychotic compounds, such as haloperidol. Such combinations may be utilized in treating an individual that is suffering from or at risk of suffering from a psychotic disorder (e.g., schizophrenia) [0303]. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Although Steiner does not appear to explicitly exemplify a composition comprising posaconazole and haloperidol, Steiner renders obvious the combination of posaconazole and haloperidol as Steiner explicitly discloses posaconazole as a neuroprotective compound and discloses that such compounds may be combined with antipsychotic compounds such as haloperidol.
	Steiner does not appear to explicitly disclose the inclusion of a compound of Claim 2. Denijs, Williams, and Patani are relied upon for this disclosure. 
The teachings of Williams and Patani have been set forth supra. Briefly, the difference between the haloperidol structure and the instant claim 9th compound in Claim 2, and the absence of fluorine and the presence of a bromophenyl instead of a chlorophenyl group. However, substitution of a fluorine with a hydrogen is a known bioisosteric replacement per Patani (p. 3149, Section 1; pp. 3152-3153, Section 4), and Williams teaches that the replacement of a Cl for a Br as classical monovalent bioisosteres is (pg.61, Table 2.9). Both Patani and Williams teaches that bioisosteric replacement provide compounds having chemical and physical similarities (vide supra). Denijs supports this statement by disclosing a study comparing the activity of bromperidol, which is an analogue of haloperidol, to that of haloperidol as an initial treatment on admission of psychotic patients. Denijs discloses that in general, patients reacted equally on both drugs, showing a marked improvement in most of the scored psychiatric elements. After 2 weeks, an improvement in the energy score was noticed for bromperidol, but not for haloperidol, which emphasizes the disinhibiting effect of bromperidol (abstract).	
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
With regards the compound of the instant Claims 2 and 21, Steiner discloses combining posaconazole with antipsychotic compound such as haloperidol. The difference between haloperidol and the instantly claimed compounds have already been discussed in the above rejection. In light of William’s disclosure that Cl and Br are known to replace one another, and Patani’s teaching that H and F are classical bioisosteres, and the combined teaching that such replacements would be expected to produce broadly similar biological properties, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Steiner with the teachings of Williams, Patani, and Denijs, and try using bromperidol analog with or without fluorine and/or substituting chlorine for bromine as the antipsychotic compound in Steiner’s compositions, which are used in treating an individual that is suffering from or at risk of suffering from a psychotic disorder. One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as Williams discloses that Br and Cl are bioisosteres of one another and Patani has taught H and F are bioisosteres of one another, and thus would be expected to produce broadly similar biological properties. This is supported by Denijs’ disclosure that patients generally reacted equally to bromperidol and haloperidol, thus evidencing that bromperidol and haloperidol produce broadly similar biological properties. As such, a skilled artisan would enjoy success in using bioisosteric analogs of haloperidol or bromperidol.
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

C. 	Claims 2-3, 5-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramon-Garcia et al. (Antimicrob. Agents Chemother., 2011) in view of Patani et al. (Chem. Rev. 1996), and further in view of Goncalvez et al. (J Braz Infect Dis 2013), as evidenced by Chemical Book.
Applicant Claims
Applicant claims a composition, comprising posaconazole as elected antifungal agent and a compound selected from the group recited in Claim 2.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Ramon-Garcia teaches synergistic drug combinations for tuberculosis therapy by devising synergy screen, with spectinomycin as synergy partner compound (Abstract). Ramon-Garcia surprisingly found a novel activity for bromperidol, an antipsychotic drug, which was discovered to be bactericidal and greatly enhanced the activities of several antibiotics and drug combinations against M. tuberculosis (Abstract). Bromperidol and ketoconazole showed synergistic activity with spectinomycin against M. tuberculosis (Tables 2 and 3). Ramon-Garcia also taught that bromperidol enhanced the inhibitory activities of a variety of antibiotics, including increasing the potency of econazole against M. tuberculosis by at least 4-fold and spectinomycin 64-fold (p. 3866, L. Col.; Table 4). Bromperidol subinhibitory concentrations used were from 1/4 x to 1/8x MIC. 
Ramon-Garcia also teaches combination of three synergistically active drugs, bromperidol, rifampin, and spectinomycin, which showed increased spectinomycin activity by 128-fold, and contemplates that using synergistic drug combinations of two, three, or even more drugs to treat TB could greatly increase the activities of the individual drugs, increasing their efficacy or reducing their toxicity (p. 3866, R. Col., 2nd paragraph to p. 3867, L. Col., 1st paragraph). In the trio synergy experiment, bromperidol was included at a fixed concentration of 16 mg/L, whereas spectinomycin concentrations were 0.6 or 5 mg/L, rendering the ratio instantly claimed in Claims 8-14 obvious. 
	Spectinomycin is a known antifungal drug as evidenced by Chemical Book. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Ramon-Garcia does not expressly teach bromperidol analogs. However, Ramon-Garcia contemplates that bromperidol or structural analogs might be a promising active adjuvant in combinatorial TB therapy. Patani supports Ramon-Garcia by teaching starting analogs of bromperidol to pursue, by simple bioisosteric replacements.  The teachings Patani have been set forth supra. 
	Ramon-Garcia does not expressly teach the elected posaconazole.  However, Ramon-Garcia comprehends that several families of compounds including azoles exhibit synergism against M. tuberculosis, and has shown synergy between spectinomycin and econazole, and isoconazole, ketoconazole, rendering obvious Claim 5 (Abstract; Tables 2 and 3).
	Ramon-Garcia does not expressly teach that the combination of bromperidol analogs and antifungal agent spectinomycin or any of the azoles makes for synergistic antifungal compositions. However, Ramon-Garcia comprehends that combinatorial therapy has identified synergistic combinations against fungal infections, citing HIV treatment formulations comprising 3 to 4 drugs (p. 3867, L. Col, 1st paragraph).  Additionally, Ramon-Garcia recognizes that antifungal azoles have potential as anti-TB drugs (p. 3867, R. Col, 2nd paragraph). 
Goncalvez cures the deficiency of Ramon-Garcia by teaching posaconazole as treatment for African histoplasmosis, and suggests posaconazole to be a safe and efficacious drug for use by patients with disease refractory to conventional anti-fungal therapy, or in patients whose serious adverse effects of first-line drugs preclude its use (Abstract). Goncalvez teaches the treatment of a patient infected with M. tuberculosis and Histoplasma capsulatum fungi with posaconazole (p. 103, L Col. to R. Col., case presentation). A dramatic and lasting improvement clinically and biochemically was reported. Goncalves suggests that tuberculosis might have contributed to the fungal infection (p. 105, L. Col. 1st paragraph). Goncalvez also teaches that posaconazole is 10x more effective than itraconazole and has advantage over the latter because itraconazole has great propensity for drug interaction (p. 105, L. Col. 3rd paragraph).  
Ramon-Garcia, Patani, and Goncalvez, taken together, render obvious Claims 2-3, 5-15, and 21. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	Ramon-Garcia has expressly taught the combination of antifungal agent spectinomycin with bromperidol, and has also expressly taught antifungal econazole with bromperidol at the instantly claimed concentration ratios, finding these combinations through combinatorial high throughput synergy systems. Ramon-Garcia also comprehends the usefulness of combinatorial therapy in finding synergistic combinations against fungal infections.  Additionally, Ramon-Garcia recognizes that antifungal azoles have potential as anti-TB drugs and have contemplated that bromperidol structural analogs might be useful in combinatorial therapy.
Regarding Claims 6 and 7, it would have been prima facie obvious to one of ordinary skill in the art in the field of antifungal drugs to use bromperidol and its analogs as synergistic antifungal inhibitors with other azoles including econazole and test these combinations against different fungi before the effective filing date. One would be motivated to do so with reasonable expectations of success because Ramon-Garcia has already successfully shown the synergism between econazole and bromperidol, and spectinomycin and bromperidol, and has suggested that bromperidol analogs may achieve the same usefulness. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Patani with that of Ramon-Garcia and start with the analogs of bromperidol with simple isosteric substitutions of fluorine with hydrogen on the phenyl ring arriving at the instantly claimed 1st compound of Claim 2 and 2nd compound in Claim 21. One would have been motivated to do so because Patani has taught that such replacement would result in retention of activity.
Regarding the ratios recited in Claims 8-14, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. The ratio of bromperidol to the antifungal agents taught by Ramon-Garcia is within or overlaps with the instantly claimed ranges.  
With regards to Claim 15, the claim requires that the amount of the antifungal agent in an effective amount of the composition is less than the amount of the antifungal agent that is an effective amount of the antifungal agent when used alone. However, the claim does not recite that such effective amount of the composition is effective for antifungal activity. The prior art Ramon-Garcia teaches the effective amount of the composition against M. tuberculosis, and thus also rendering Claim 15 obvious.
Ramon-Garcia contemplates the use of synergistic drug combinations of two, three, or even more drugs to treat TB. Goncalves teaches the safety and efficacy of posaconazole for treatment of African histoplasmosis, caused by Histoplasma capsulatum fungi, in patients also infected by M. tuberculosis. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ramon-Garcia and Goncalves and add posaconazole to the trio drugs of Ramon-Garcia. Alternatively, one skilled in the art would replace spectinomycin, an antifungal agent, in the composition of Ramon-Garcia with the known antifungal posaconazole with a reasonable expectation of success because Goncalves has taught the safety and efficacy of posaconazole and because Ramon-Garcia has taught that bromperidol exerts synergistic activity when combined with another azole drug, econazole. As such a skilled artisan would use posaconazole with bromperidol and bromperidol analogues, which Ramon-Garcia suggested would perform similarly. 
Further, as a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. In the instant case, Roth’s combination of bromperidol and terbinafine are disclosed as having synergistic antifungal activity, and are being combined with posaconazole, an antifungal agent, to form a composition for treating fungal infections.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments, filed 06/01/2022, regarding the 103 rejection over Roth, Williams, Patani, Baker, and Touitou, have been fully considered but are not persuasive. Specifically, Applicant is of the opinion that a skilled artisan would not have modified the haloperidol ( or bromperidol) of Roth, notwithstanding the teachings of Patani and Williams. Applicant appears to argue that fluorine and hydrogen are not necessarily isosteric, and or that their substitution would necessarily result in retention of activity. Additionally, Applicant states that Patani only identifies examples of fluorine and hydrogen as bioisosteres in the context of deoxyuridylic acid, naphthyl-fused diazapines, and metallopeptidase inhibitors, and fails to provide any teaching regarding the modification of haloperidol or any other phenylbutylpiperadine derivative. Applicant goes on further to express that bioisosterism is insufficient for providing a motivation to modify a lead compound, citing Mylan Pharmaceuticals Inc. v. Research Corporation Technologies Inc. 914 F.3d 1366 (Fed. Cir. 2019).
As a first matter, the bioisosteric relationship of Fluorine and Hydrogen have been well known in the art, even beyond Patani. See as evidence, (Bioisosteric Replacements, cambridgemedchemconsulting.com). One skilled in the art would know that the replacement is routine and it would be obvious to a person skilled in the art, when probing activity, to substitute F from H regardless of the outcome and therefore make the compound as claimed. 
Regarding the argument that Patani only identifies examples of fluorine and hydrogen as bioisosteres in the context of deoxyuridylic acid, naphthyl-fused diazapines, and metallopeptidase inhibitors, and not modification of haloperidol or any other phenylbutylpiperadine derivative, Applicant is reminded that the rejection is one of obviousness and not anticipation. Patani does not need to teach haloperidol or any other phenylbutylpiperadine derivative, but is rather relied on to modify Roth, which teaches haloperidol, and its teachings must be taken together with the other cited references. 
Regarding the Mylan case cited by Applicant, the Examiner points out that replacing the amine of its methoxyamino group with a methylene, which is surrounded by oxygen, carbonyl group, and nitrogen within nearby bonds, and in close proximity, is different from replacing a single atom fluorine on benzene with hydrogen on benzene as shown below. 
[AltContent: rect][AltContent: rect][AltContent: arrow]		
    PNG
    media_image5.png
    236
    419
    media_image5.png
    Greyscale
                          
    PNG
    media_image6.png
    244
    378
    media_image6.png
    Greyscale

[AltContent: rect][AltContent: rect]
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


Applicant appears to argue hindsight reasoning for the rejection using Williams, alleging that the position of the Examiner regarding chlorine and bromine as replacements is problematic because it relies on teaching to support conclusion of obviousness and Williams does not discuss chlorine and bromine, haloperidol or phenylbutylpiperadine derivative.   Applicant again refers to the Mylan case to argue the bioisosteric replacement.
In response to applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Williams clearly recognizes that Cl and Br are classical monovalent bioisosteres, and as such, the combination of Patani and Williams would strongly motivate a skilled artisan to use these analogs to make related compounds serving the same purpose. 
The rebuttal for the argument citing the Mylan case have been addressed above.
Applicant argues that Roth mentions bromperidol once and an artisan would not identify it as a lead compound nor would it have been modified to obtain the instantly claimed compounds.
These arguments are also unpersuasive, and attribute an overly narrow range of interest and skill set to the person of ordinary skill in the art. Cf KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 420-21 (2007) (explaining that a person with ordinary skill in the art is "a person of ordinary creativity, not an automaton," and "in many cases ... will be able to fit the teachings of multiple patents together like pieces of a puzzle"). Because Patani and Williams have taught bioisosterism, a skilled artisan would explore the different analogs by simple substitution of Fl with H, or Cl with Br. 
Regarding the argument that bromperidol was only mentioned by Roth once, Applicant is reminded that a skilled artisan would consider all embodiments disclosed within the four corners of the reference, including non-preferred embodiments. Applicant is reminded that the disclosure of a reference must be considered as expansively as is reasonably possible to determine the full scope of the disclosure and is most certainly not limited to that which is preferred and/or exemplified.
Applicant argues that one of ordinary skill in the art would not have modified the combination of haloperidol and terbinafine of Roth to include posaconazole, notwithstanding the teachings of Baker and Touitou. Applicant reasons that Baker is directed to a method of using a nanoemulsion for killing a fungal, yeast, or mold agent, which can, in some but not all embodiments, include an antifungal agent; Touitou is directed to a composition for treating nail or skin, which can, in some but not all embodiments, include an antifungal agent, and  terbinafine is identified as one that is preferred, and posaconazole is identified as another example of an antifungal agent, among others. Applicant then questions why one would particularly modify haloperidol/terbinafine combination in Roth to further include, particularly, posaconazole. 
Baker does not need to teach all embodiments to include antifungal agent. Similarly, Touitou does not need to teach only the preferred embodiments.  Applicant is reminded that a skilled artisan would consider all embodiments disclosed within the four corners of the reference, including non-preferred embodiments. Applicant is reminded that the disclosure of a reference must be considered as expansively as is reasonably possible to determine the full scope of the disclosure and is most certainly not limited to that which is preferred and/or exemplified. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). There are multiple reasons why one would include posaconazole in the composition of Roth.  For example, Roth has recognized suitability of posaconazole in a composition comprising the haloperidol and terbinafine, which Roth noted for the synergistic activity; Roth discloses that the composition may have three compounds; Touitou discloses that terbinafine may be used in combination with posaconazole to treat nail fungal infections and skin afflictions. Therefore, it is not beyond the skilled artisan’s creativity, and in fact would be strongly motivated to include a third compound such as posaconazole to see if there is further synergism if the three compounds are combined.  One would choose posaconazole because Touitou has taught the combination of posaconazole and terbinafine, and posaconazole has been contemplated by Roth for inclusion in the composition.  Additionally, as mentioned in the past and present Office Action, as a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846,850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. In the instant case, Roth's combination of bromperidol and terbinafine are disclosed as having synergistic antifungal activity, and are being combined with posaconazole, an antifungal agent, to form a composition for treating fungal infections.
Applicant traverses the 103 rejection over Steiner, Williams, Patani, and Denijs. Applicant argues that motivation is lacking with regards to modification of Steiner, in spite of the teachings of Patani, Williams, and Denijs. 
Applicant makes the same arguments over Patani and Williams which have already been addressed in this response (vide supra).
Applicant traverses the 103 rejection over Ramon-Garcia, Patani, and Goncalvez. Applicant argues that motivation is lacking with regards to modification of Ramon-Garcia, in spite of the teachings of Patani. 
Applicant makes the same arguments over Patani which have already been addressed in this response (vide supra).
Applicant also argues the rejection of the dependent claims 8-14 over Ramon-Garcia, Patani, and Goncalvez. The claim amendment now places the dependent claims under Claim 3, and Applicant appears to suggest that this amendment overcomes the rejection because spectinomycin is not an azole antifungal agent.  
Contrary to Applicant belief, the amendment does not overcome the rejection of Claims 8-14. While Ramon-Garcia has expressly taught the combination of antifungal agent spectinomycin with bromperidol, the art has also expressly taught antifungal econazole with bromperidol at the instantly claimed concentration ratios, as described in the above rejection. Ramon-Garcia recognizes that antifungal azoles have potential as anti-TB drugs and have contemplated that bromperidol structural analogs might be useful in combinatorial therapy. As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ramon-Garcia and Goncalves and add posaconazole to the trio drugs of Ramon-Garcia. Alternatively, one skilled in the art would replace spectinomycin, an antifungal agent, in the composition of Ramon-Garcia with the known antifungal posaconazole with a reasonable expectation of success because Goncalves has taught the safety and efficacy of posaconazole and because Ramon-Garcia has taught that bromperidol exerts synergistic activity when combined with another azole drug, econazole. As such a skilled artisan would use posaconazole with bromperidol and bromperidol analogues, which Ramon-Garcia suggested would perform similarly. 
Further, as a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. In the instant case, Roth’s combination of bromperidol and terbinafine are disclosed as having synergistic antifungal activity, and are being combined with posaconazole, an antifungal agent, to form a composition for treating fungal infections.

Conclusion
No claims are allowed.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616